Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered December 18, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his identity as the robber of a gas station on Staten Island. Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The complainant unequivocally identified the defendant from a photographic array and from a lineup on the same day as the robbery. The record establishes that the complainant was only a short distance from the defendant when the defendant first pointed the gun *742at him. During the entire incident the complainant saw the defendant under good lighting conditions.
The defendant also contends that the complaining witness, because of his past involvement with illegal drugs and alcohol, should not have been believed by the jury. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se briefs, and find them to be without merit. Thompson, J. P., Sullivan, Harwood and Miller, JJ., concur.